NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1020-19T1

VAMA F.Z. CO.,

          Plaintiff-Appellant,

v.

PACIFIC CONTROL SYSTEMS
(L.L.C.) and DILIP RAHULAN,

     Defendants-Respondents.
___________________________

                   Argued December 2, 2020 – Decided January 20, 2021

                   Before Judges Geiger and Mitterhoff.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Morris County, Docket No. L-2375-18.

                   Steven L. Caponi, (Rome Blank) of the Delaware Bar,
                   admitted pro hac vice, argued the cause for appellant
                   (K&L Gates LLP, attorneys; Reymond E. Yammine, of
                   counsel and on the briefs; Steven L. Caponi, on the
                   brief).

                   David C. Dreifuss argued the cause for respondent
                   (Dreifuss, Bonacci & Parker, PC, attorneys; David C.
                   Dreifuss, of counsel and on the brief; Paul M.
                   McCormick, on the brief).
PER CURIAM

       Plaintiff Vama F.C. Co. (Vama) appeals from a September 24, 2019 order

granting summary judgment to defendants Pacific Control Systems, L.L.C.

(Pacific) and Dilip Rahulan declaring that a foreign money-judgment Vama

obtained against defendants in the Court of First Instance in Dubai, United Arab

Emirates (UAE) (the Dubai judgment), was not recognized in New Jersey and

shall not be filed as a judgment in New Jersey. We affirm.

       We derive the following facts from the record.         Vama is a UAE

corporation whose majority owner is Tejas Shah. Pacific is a UAE limited

liability company located in Dubai, and Rahulan was its Chairman and Chief

Executive Officer. Rahulan is an Australian citizen who lived in Dubai until

May 1, 2016, when he moved to New Jersey.

       During 2016, Shah attempted to cash two checks drawn on Pacific's

checking account that were payable to Vama.          Both checks, signed with

Rahulan's name, were issued to pay a debt Pacific owed to Vama. The checks

totaled 21,852,500 UAE dirham (AED), or $5,949,255 on the dates they were

issued.1 Neither check cleared due to insufficient funds in Pacific's account.



1
    The UAE dirham is the currency of UAE.


                                                                         A-1020-19T1
                                       2
      In August 2016, Vama's attorney issued a notice informing Pacific and

Rahulan that the checks had been returned for insufficient funds, and that Vama

would take legal action if the debt was not paid. The notice listed Pacific and

Rahulan's address as "Dubai, Bur Dubai, Sheikh Zayed Street, TP 101423,

Techno Park."

      Rahulan alleged that he did not sign either check, was not aware the

checks had been issued, and did not know the reason for issuance. He believed

his signature had been forged by Srinivasan Narasimhan, Pacific's former Chief

Financial Officer (CFO).

      The Dubai Proceedings

      Having received no payment from Pacific or Rahulan, Vama commenced

a civil action against them in Dubai. On August 23, 2016, a Dubai court officer

served notice of the action on defendants by delivering it to a receptionist named

Adeel Gawanico at "Bur Dubai- Sheikh Zayed Road – Guidance Phone No.:

0506539145." The notices stated delivery to Pacific was made "in the area of

Technopark Co," and to Rahulan "in the area of Sheik Zayed Road." A month

later, on September 22, 2016, the Dubai Court of First Instance entered an order

for execution of provisional attachments on Pacific and Rahulan's bank




                                                                          A-1020-19T1
                                        3
accounts. According to Shah, the court served provisional attachments on

defendants' bank accounts a few days later.

      Defendants did not file a responsive pleading or participate in the

proceedings. On January 17, 2017, the Dubai Court of First Instance issued a

judgment against them for 21,852,500 AED plus interest. Rahulan certified he

did not learn of the judgment until May 2017, when he asked his Dubai counsel

to investigate after Shah called him and mentioned the lawsuit.

      Rahulan asserted that he never received notice of the lawsuit. He certified

he could not have received notice personally, as he had "left Dubai (U.A.E.) on

May 1, 2016 and was living in New Jersey throughout the pendency of the civil

proceedings and the entry of [a] criminal judgment against [him]." Moreover,

Pacific's correct address "was and is: Pacific Control Systems (L.L.C.), Post

Box 37316, Techno Park, Sheikh Zayed Road, Dubai, [UAE]. Techno Park is a

large complex with numerous businesses which is miles away from Bur Dubai.

Therefore, it is clear that the [process] server went to the wrong address." He

averred that no one named Adeel Gawanico had ever worked for Pacific, and

Pacific's actual receptionist was not authorized to accept important documents.

In addition, Rahulan certified that he never received notification from the banks

about the provisional attachments served on his and Pacific's accounts.


                                                                          A-1020-19T1
                                       4
      On June 19, 2017, defendants filed an appeal challenging the Dubai

judgment.    The Dubai Court of Appeal affirmed the judgment without

considering the merits of the case, finding that the appeal was untimely because

appeals in Dubai must be filed within thirty days of the issuance of the judgment

being challenged. In its opinion, the court noted that Pacific received notice of

the judgment through service on its accountant Sobish Sondran on February 20,

2017, and Rahulan had been notified by publication on March 28, 2017.

Rahulan certified that Pacific did not employ an individual named Sobish

Sondran, and he was not aware of any such published notice.

      The New Jersey Proceedings

      In November 2018, Vama applied to the Clerk of the Superior Court to

record the Dubai judgment in New Jersey. The Clerk refused to docket the

judgment because Vama had not submitted an exemplified copy.

      In response, on December 5, 2018, defendants filed this declaratory

judgment action against Vama, seeking:        (1) nonrecognition of the Dubai

judgment pursuant to N.J.S.A. 2A:49A-16.6(c), on grounds of lack of

jurisdiction, lack of notice, lack of due process, and violation of public policy;

and (2) injunctive relief to preclude enforcement and execution of the Dubai




                                                                          A-1020-19T1
                                        5
judgment.2   Defendants also applied for a temporary restraining order and

preliminary injunction against plaintiff. The trial court denied the application

for injunctive relief without prejudice, finding defendants had failed to

demonstrate they would suffer irreparable harm.

      Vama filed an answer and counterclaim seeking recognition of the Dubai

judgment pursuant to the Foreign Country Money-Judgments Recognition Act

of 2015 (the Recognition Act), N.J.S.A. 2A:49A-16.1 to -16.11. Vama alleged

that the balance due on the Dubai judgment was $5,949,998.70 plus interest at

nine percent per annum and attorney's fees. Defendants filed an answer to

Vama's counterclaim. 3

      In February 2019, the Dubai Court of First Instance issued a decision in a

separate action brought by two directors of Pacific, dismissing Rahulan from his




2
   The complaint initiating this action was filed by Pacific and Rahulan against
Vama. The caption was subsequently amended to designate Vama as plaintiff
and Pacific and Rahulan as defendants. See n.3, infra. In this opinion we will
likewise refer to the parties in that fashion.
3
  Included with the answer to Vama's counterclaim, Rahulan filed a third-party
complaint against Shah, alleging various torts committed in the course of
responding to Rahulan's refusal to pay the judgment. The third-party action was
severed from this case. The same order also amended the caption, naming Vama
as plaintiff and Pacific and Rahulan as defendants.
                                                                        A-1020-19T1
                                       6
management role in the company. In July 2019, the Dubai Court of Appeal

affirmed. Rahulan participated in both proceedings through his UAE counsel.

      Defendants moved for summary judgment for nonrecognition of the Dubai

judgment. Rahulan asserted that he left Dubai in May 2016 to travel to the

United States and has remained here ever since. He claimed he never received

proper notice of the proceedings in Dubai and first learned of the judgment from

Shah during a threatening phone call in May 2017. Defendants filed an appeal

of the Dubai judgment on June 11, 2017, only to have the Dubai Court of Appeal

rule the appeal was time-barred.

      Rahulan further claimed that plaintiff was aware of his address in New

Jersey, telephone number, and email address at the time the action was

commenced in Dubai. Both Rahulan and Pacific claimed that Gwanico never

worked for them. Vama did not produce evidence of Gwanico's employment.

      Defendants argued that in addition to lacking in personam jurisdiction, the

Dubai courts lacked the judicial independence that American courts require to

enforce a foreign money-judgment. They point to a 2017 United States

Department of State report on the UAE, that states that Dubai "court decisions

remained subject to review by the political leadership. Authorities often treated

noncitizens differently from citizens.     The judiciary consisted largely of


                                                                         A-1020-19T1
                                       7
contracted foreign nationals subject to deportation, further compromising its

independence from the government . . . ."

      In his supporting affidavit, Rahulan stated that he "did not endorse" the

first check made payable to Vama, was not "aware of its issuance at the time,"

and was not "aware of why this check was issued." He made identical statements

regarding the second check. Rahulan asserted that he ultimately learned both

checks were signed by Narasimhan, Pacific's former CFO, without his

knowledge or consent.

      Vama opposed the motion, arguing that, in accordance with legal

procedure in Dubai, the Dubai court served legal notice on defendants at their

business office and by publication in a local newspaper in Dubai. Vama claimed

that personal service on Pacific's receptionist was valid.

      Judge Stephan C. Hansbury found there were no material facts in dispute

and issued a September 24, 2019 order and written statement of reasons granting

summary judgment to defendants. The judge identified the controlling issue as

"whether the UAE judiciary system afforded [d]efendants sufficient due process

as to legitimize the Dubai [j]udgment consistent with this State's standards."

Because the Dubai judgment was entered by default, the judge shifted the burden

of proof to Vama pursuant to N.J.S.A. 2A:49A-16.4(d).


                                                                       A-1020-19T1
                                        8
      The judge concluded that American due process standards applied when

examining a foreign country's legal procedures. As to Rahulan, the judge

determined that service upon the receptionist did not comport with "American

due process standards" or "meet our sense of due process," citing Rule 4:4-4.

The judge noted that the address served was incorrect, and Pacific did not

employ an Adeel Gawanico, the purported receptionist. More fundamentally,

Rahulan was not living in Dubai at the time service was attempted. Moreover,

Vama was aware of Rahulan's email address and telephone number.

      The judge determined that service upon Pacific also violated due process ,

explaining that Rule 4:4-4(a)(6):

            requires service of a corporation on an officer, director,
            trustee or managing or general agent, someone
            designated by law or someone authorized to accept
            service or in charge of that office. The reason is clear.
            It must be someone with a fiduciary-like duty to the
            corporation. In our system of due process, service
            cannot be accomplished by dropping off papers at the
            reception door.

While the method of service of process used by Vama may be permitted in UAE,

the judge found it "is repugnant to the public policy of this State or of the United

States," quoting N.J.S.A. 2A:49A-16.4(c)(3).

      Lastly, the judge rejected Vama's assertion that Rahulan's counsel could

not also represent Pacific, finding the summary judgment motion was properly

                                                                            A-1020-19T1
                                         9
brought, because "Rahulan remains President at this time." The judge did not

reach the other issues raised by Vama. This appeal followed.

      The Delaware Proceedings

      In October 2018, Vama filed a parallel application in the Superior Court

of Delaware seeking recognition of the Dubai judgment in that state. Defendants

opposed the application. Following discovery and an evidentiary hearing at

which Rahulan testified but Vama presented no witnesses, defendants moved for

dismissal. (Pa908). Commissioner Katharine L. Mayer issued a written opinion

granting defendants' motion to dismiss. 4

      Commissioner Mayer found that Rahulan has resided in the United States

since May 1, 2016. During May 2016 and January 2017, Rahulan and Shah

emailed each other regarding Pacific's debts. A few days later, the Dubai

judgment was entered. "Rahulan testified that the signatures on the checks were

not his and he believe[d] that his signature was fraudulently copied." He stated

that he learned of the Dubai court proceedings in the Spring of 2017, months

after the entry of judgment.



4
   Under the Delaware law, a Commissioner issues a recommendation on
dispositive pretrial motions, which is not considered a decision of the court. See
Del. Code Ann, tit. 10, § 512(b)(1)(a) and (b); Franklin v. State, 855 A.2d 274,
276-77 (Del. 2004).
                                                                          A-1020-19T1
                                       10
      Based on the translated Dubai judgment, which set forth the evidence

considered by the Dubai court, Commissioner Mayer found:

            [T]here is no record of an "Adeel Gawanico" having
            ever been an employee of [Pacific]. In addition, "Bur
            Dubai" is not the address for [Pacific] and is located
            approximately 20 kilometers away from the
            headquarters. Later, after the appellate court issued an
            opinion on the [j]udgment, it was served upon someone
            by the name of "Sobish Sondran." Again, there is no
            record of an employee by that name.              Finally,
            [d]efendants were given notice of the [j]udgment by
            publication. The notice is dated March 28, 2017, and
            indicates that [Pacific] and "[Rahulan] Dilip, whose
            address is unknown[,]" were notified of a judgment
            obtained by Vama. The notice does not state where it
            was publicized and for how long. Rahulan testified that
            he has not been personally served by any authorities,
            including anyone acting on behalf of the [UAE].

            [(footnotes omitted).]

      The Superior Court of Delaware dismissed Vama's recognition

application, applying preclusive effect to the trial court's decision in this case

under the doctrine of res judicata. Vama F.Z. Co. v. Pac. Control Sys., No.

N18J-07985 DCS (De. Super. Ct. Oct. 22, 2019). The Delaware Supreme Court

affirmed. Vama F.Z. Co. v. Pac. Control Sys. (L.L.C.), No. 487 (Del. Aug. 26,

2020).

      Vama raises the following points for our consideration:



                                                                          A-1020-19T1
                                       11
            POINT I

            THE   UAE  JUDICIARY       AFFORDED        THE
            DEFENDANTS-RESPONDENTS SUFFICIENT DUE
            PROCESS AS TO LEGITIMIZE THE DUBAI
            JUDGMENT CONSISTENT WITH THE UNIFORM
            FOREIGN COUNTRY MONEY JUDGMENTS
            RECOGNITION ACT (N.J.S.A. 2A: 49A-16.6, et seq).

            A. The Trial Court Erred in Finding that Defendants-
            Respondents Were not Properly Notified of the Dubai
            Proceeding and Were not Afforded the Opportunity to
            Defend Themselves.

            POINT II

            VAMA SUFFICIENTLY MET THE BURDEN FOR
            RECOGNITION   AS  REQUIRED     BY    THE
            RECOGNITION ACT. (N.J.S.A. 2A:49A-16.6, et
            seq.).

            A. The Court Erred By Allowing Mr. Rahulan, Who
            Had Been Removed from [Pacific's] Management by
            the Courts of Dubai, to Represent [Pacific] and Oppose
            [Vama's] Application.
      "A trial court's interpretation of the law and the legal consequences that

flow from established facts are not entitled to any special deference."

Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995)

(citations omitted). In contrast, we afford deference to a trial court's factual

findings that are supported by substantial credible evidence in the record,




                                                                        A-1020-19T1
                                      12
considering the proofs as a whole. Alderiso v. Med. Ctr. of Ocean Cnty., Inc.,

167 N.J. 191, 198 (2001).

      In reviewing a grant of summary judgment, we apply the same standard

under Rule 4:46-2(c) that governs the trial court. Steinberg v. Sahara Sam's

Oasis, LLC, 226 N.J. 344, 349-50 (2016). We consider the factual record, and

reasonable inferences that can be drawn from those facts, "in the light most

favorable to the non-moving party" to decide whether the moving party was

entitled to judgment as a matter of law. IE Test, LLC v. Carroll, 226 N.J. 166,

184 (2016) (citing Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 540

(1995)). That said, the non-moving party cannot successfully oppose a summary

judgment motion by merely raising an insubstantial fact in dispute or by relying

on evidence that is not competent.      Accordingly, "once the moving party

presents sufficient evidence in support of the motion, the opposing party must

'demonstrate by competent evidential material that a genuine issue of fact

exists[.]'" Globe Motor Co. v. Igdalev, 225 N.J. 469, 479-80 (2016) (alteration

in original) (quoting Robbins v. Jersey City, 23 N.J. 229, 241 (1957)).

      The Recognition Act authorizes New Jersey courts to recognize "final,

conclusive, and enforceable" foreign-country judgments that "grant[] or den[y]

recovery of a sum of money," unless an exception enumerated in N.J.S.A.


                                                                          A-1020-19T1
                                      13
2A:49A-16.4(b) or (c) applies. N.J.S.A. 2A:49A-16.4(a). Where an exception

applies, "[a] party against whom a foreign-country judgment is entered may file

an action for a declaration that the foreign-country judgment shall not be subject

to recognition." N.J.S.A. 2A:49A-16.6(c).

      N.J.S.A. 2A:49A-16.4(b) prohibits recognition of a foreign-country

judgment under three circumstances:

            (1) the judgment was rendered under a judicial system
            that does not provide impartial tribunals or procedures
            compatible with the requirements of due process of law,
            as determined by the court using standards developed
            by the American Law Institute and the International
            Institute for the Unification of Private Law to govern
            resolution of transnational disputes;

            (2) the foreign court did not have personal jurisdiction
            over the defendant; or

            (3) the foreign court did not have jurisdiction over the
            subject matter.

      In turn, under N.J.S.A. 2A:49A-16.4(c), the court:

            may determine, in its discretion, not to recognize a
            foreign-country judgment if:

            (1) the defendant in the proceeding in the foreign court
            did not receive notice of the proceeding in sufficient
            time to enable the defendant to defend;

            (2) the judgment was obtained by fraud that deprived
            the losing party of an adequate opportunity to present
            its case;

                                                                          A-1020-19T1
                                       14
           (3) the judgment or the cause of action on which the
           judgment is based is repugnant to the public policy of
           this State or of the United States;

           ....

           (7) the judgment was rendered in circumstances that
           raise substantial doubt about the integrity of the
           rendering court with respect to the judgment; or

           (8) the specific proceeding in the foreign court leading
           to the judgment was not compatible with the
           requirements of due process of law, as determined by
           the court using standards developed by the American
           Law Institute and the International Institute for the
           Unification of Private Law to govern resolution of
           transnational disputes.

     The burden of proof for nonrecognition rests with the party resisting

recognition except when the foreign-country judgment is entered by default.

N.J.S.A. 2A:49A-16.4(d). Where the judgment is entered by default, the party

seeking recognition must prove the following:

           (1) the rendering court had jurisdiction over the
           defendant in accordance with the law of the country of
           origin of judgment;

           (2) the defendant was served with initiating process in
           accordance with the law of the country of origin; and

           (3) the rendering court had jurisdiction over the
           defendant on a basis provided pursuant to [N.J.S.A.
           2A:49A-16.5].


                                                                      A-1020-19T1
                                     15
            [N.J.S.A. 2A:49A-16.4(d).]

      Vama argues that there were two material facts in dispute precluding

summary judgment: (1) whether service of process upon defendants was made

at the correct address; and (2) whether Gawanico was an employee of Pacifico,

who was authorized to accept service on behalf of defendants. For the reasons

that follow, we disagree.

      Defendants did not file a responsive pleading or otherwise participate in

the Dubai proceedings. The judge correctly determined that the Dubai judgment

was entered by default and properly shifted the burden of proof to Vama

pursuant to N.J.S.A. 2A:49A-16.4(d).

      The judge also found that Vama did not meet its burden of proof by

demonstrating that Pacific and Rahulan were served with process in compliance

with Dubai law or this State's due process requirements. We concur. The fact

that service was attempted by a court officer is not controlling.

      Service of Pacific was made upon an individual, who, according to

Rahulan, was not even employed by Pacific. Vama provided no competent

evidence that the corporation was served at the correct address or that Gawanico

was a Pacific employee, much less an individual authorized to accept process on

its behalf. Indeed, the proof of service listed an incorrect service address.


                                                                           A-1020-19T1
                                       16
         Rahulan has lived in the United States since May 1, 2016. Therefore,

service months later by publication in Dubai did not provide Rahulan with

adequate notice and opportunity to defend the Dubai proceedings. Serving a

purported Pacific receptionist, who was not authorized to accept service on

Rahulan's behalf, was similarly defective. Moreover, the notice sent by Vama's

counsel in August 2016 to Ruhalan's prior address in Dubai was likewise

inadequate. Thus, Rahulan was not afforded due process.

         In addition, the attempted service of process on defendants did not provide

due process under New Jersey law. See Choi v. Kim, 50 F.3d 244, 250 (3d Cir.

1995) (affirming the district court's decision declining to recognize a Korean

judgment because the person against whom it was entered in Korea was not

accorded due process protections under New Jersey law).

         "Personal service is the primary method of service in New Jersey." City

of Passaic v. Shennett, 390 N.J. Super. 475, 483 (App. Div. 2007) (citing R.

4:43-3, -4). Other methods are appropriate only "[i]f personal service cannot be

effectuated 'after a reasonable and good faith attempt.'" Ibid. (quoting R. 4:4-

3(a)).

         Personal service of a competent adult in this State is accomplished by

delivering process to that individual personally, or by leaving a copy with a


                                                                            A-1020-19T1
                                         17
competent household member at least fourteen years old at the individual's

dwelling or usual place of abode, or by delivering a copy to a person authorized

to accept service on the individual's behalf. R. 4:4-4(a)(1). If service cannot be

effected in this manner, and the serving party submits an affidavit confirming

his or her diligent efforts and inquiry, then personal service upon an individual

outside of the United States may be effected by delivering notice "in accordance

with any governing international treaty or convention to the extent required

thereby, and if none, in the same manner as if service were made within the

United States, except that service shall be made by a person specially appointed

by the court for that purpose." R. 4:4-4(b)(1)(B).

      Personal service upon a corporation is accomplished by serving:

            any officer, director, trustee or managing or general
            agent, or any person authorized by appointment or by
            law to receive service of process on behalf of the
            corporation, or on a person at the registered office of
            the corporation in charge thereof, or, if service cannot
            be made on any of those persons, then on a person at
            the principal place of business of the corporation in this
            State in charge thereof, or, if there is no place of
            business in this State, then on any employee of the
            corporation within this State acting in the discharge of
            his or her duties, provided, however, that a foreign
            corporation may be served only as herein prescribed
            subject to due process of law.

            [R. 4:4-4(a)(6).]


                                                                          A-1020-19T1
                                       18
      If service upon a corporation cannot be made in accordance with these

provisions, and the serving party submits an affidavit confirming diligent efforts

and inquiry, then personal service may be accomplished by:

            mailing a copy of the summons and complaint by
            registered or certified mail, return receipt requested,
            and, simultaneously, by ordinary mail to . . . a
            corporation . . . that is subject to suit under a recognized
            name, addressed to a registered agent for service, or to
            its principal place of business, or to its registered office.

            [R. 4:4-4(b)(1)(C).]

      By any measure, the service of process on defendants did not meet these

standards. Here, it is undisputed that the Dubai court officer did not deliver

notice to Rahulan personally or to his dwelling or usual place of abode. Further,

there is no evidence that the officer delivered notice to someone authorized to

accept service on Rahulan's behalf. Vama provided no competent evidence that

Gawanico was authorized to accept service on Rahulan's behalf. Regardless,

service on Pacific's alleged receptionist does not suffice to serve Rahulan

personally under this State's standards. The attempted service of Rahulan is

particularly troubling given that Rahulan's email address and New Jersey

telephone number were known when service was attempted.

      As to service upon Pacific, it is undisputed that the court officer did not

deliver notice to an "officer, director, trustee or managing or general agent" of

                                                                            A-1020-19T1
                                        19
Pacific, "or on a person at the registered office or principal place of business in

charge thereof." R. 4:4-4(a)(6). Rahulan certified that Pacific's receptionist was

not authorized to accept service.     Generally, service upon a receptionist is

permissible only if the corporation has no place of business in New Jersey and

the receptionist is discharging his or her duties in New Jersey. R. 4:4-4(a)(6).

Moreover, although Vama denies Rahulan's certification that Gawanico was not

employed by Pacific, a denial alone is insufficient to create a genuine dispute,

especially since Vama declined the opportunity to serve any discovery demands

or depose anyone with knowledge relevant to this matter. Put simply, Vama

proffered no competent evidence that Gawanico was employed by Pacific, much

less that she was authorized to accept service on its behalf.

      Given these facts, recognition of the Dubai judgment was barred by

N.J.S.A. 2A:49A-16.4(b)(2).      In addition, the judge properly exercised his

discretion to not recognize the Dubai judgment under N.J.S.A. 2A:49A -

16.4(c)(1).

      The judge also concluded that while this method of service of process may

be permitted in UAE, it "is repugnant to the public policy of this State or of the

United States," quoting N.J.S.A. 2A:49A-16.4(c)(3).        We concur.      For the

reasons we have stated, defendants were not afforded meaningful notice and


                                                                           A-1020-19T1
                                       20
opportunity to be heard, the two core elements of due process in this State and

country. The inadequate opportunity to be heard extended to the appellate

proceeding. Defendants' appeal was dismissed as untimely without considering

the merits of the arguments they raised. The failure to properly serve defendants

clearly thwarted their ability to file the appeal within thirty days of the issuance

of the judgment.

      Our court rules permit a defendant to move for relief from the operation

of a judgment when the judgment is void. See R. 4:50-1(d). "A judgment may

be set aside as void for lack of personal jurisdiction without the need of the

defendant to show a meritorious defense." Pressler & Verniero, Current N.J.

Court Rules, cmt. 5.4.2 on R. 4:50-1(d) (2021) (citing Peralta v. Heights Med.

Ctr., Inc., 485 U.S. 80, 86 (1988); City of Passaic v. Shennett, 390 N.J. Super.

475, 486 (App. Div. 2007); Jameson v. Great Atl. & Pac. Tea Co., 363 N.J.

Super. 419, 425 (App. Div. 2003); L.L.C. v. Simmons, 392 N.J. Super. 520, 530

(Law Div. 2006)). Defendants filed their appeal within a reasonable time after

learning of the judgment entered against them. See R. 4:50-2. The dismissal of

the appeal as untimely "is repugnant to the public policy of this State or of the

United States." N.J.S.A. 2A:49-16.4(c)(3). For this additional reason, the judge

properly exercised his discretion in not recognizing the Dubai judgment .


                                                                            A-1020-19T1
                                        21
      In light of our ruling, we do not reach these additional grounds raised by

defendants. Any issues raised by Vama but not otherwise addressed were found

to lack sufficient merit to warrant discussion in our opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                          A-1020-19T1
                                       22